IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : No. 437
                               :
APPOINTMENT TO THE MINOR COURT : MAGISTERIAL RULES DOCKET
RULES COMMITTEE                :




                                        ORDER

PER CURIAM
         AND NOW, this 1st day of October, 2019, Magisterial District Judge Alexandra

Kokura Kravitz, Luzerne County, is hereby appointed as a member of the Minor Court

Rules Committee for a term of six years, commencing October 1, 2019.